

Exhibit 10.1



INDEPENDENT CONSULTING SERVICES AGREEMENT


THIS CONSULTING AGREEMENT is dated this 1 day of November, 2007 (the “Effective
Date”) by and between UNITED HEREITAGE CORPORATION, a Company duly incorporated
pursuant to the laws of the state of Utah and having an office at 1310 West Wall
Street, Suite A, Midland, TX 79701 (the “Company”) and APPLWEOOD ENERGY, INC., a
Canadian corporation with an office at 1574 Dorcas Point Road, Nanoose Bay,
British Columbia V9P 9B4, Canada (the “Applewood”)


WHEREAS:


A.  The Company is a public company, the shares of which trade on NASDAQ;


B.  The Company wishes to obtain the services of Applewood to provide the
Company with a Chief Operating Officer and Applewood wishes to provide these
officer services to the Company in the capacity of an independent contractor.


C.  Applewood has identified Paul D. Watson to the Company to fulfill the role
of Chief Operating Officer (“Watson” and or the “COO”) and has represented to
the Company that he has the necessary qualifications to operate the Company as
its COO;


NOW THEREFORE, in consideration of the recitals, the following representations
and covenants and for other good and reliable consideration, the sufficiency of
which is hereby acknowledged by the parties, the parties hereto covenant and
agree as follows:


1. ENGAGEMENT OF APPLEWOOD AND APPOINTMENT OF COO


1.1   The Company hereby engages Applewood and Applewood is hereby providing
Watson to function as the Company’s COO and Watson, by executing this Agreement
on the signature page hereof, hereby obligates himself, on behalf of Applewood,
to act as the Company’s COO subject to the terms and conditions of this
Agreement.


2. SERVICES OF APPLEWOOD


2.1 During the Term (as defined below), the COO shall perform all duties
customarily performed by a person with like title and position in a small
publicly-held corporation engaged in a business similar to the Company’s
business. (collectively, the “Services”).  The parties agree that the Services
will require an average of between 100 and 200 hours of Watson’s time per month.


2.2 Applewood and the COO shall at all times and in all respects do their utmost
to enhance and develop the business interests and welfare of the Company.


2.3 The COO shall be subject to such supervision as may be imposed by the
Company in its sole discretion and Applewood shall cause the COO to furnish
regular reports and any other data and information relating to the Services as
may, from time to time, be requested by the Company.

 
 

--------------------------------------------------------------------------------

 





3. COMPENSATION


3.1  For providing the Services, the Company shall pay Applewood annual
compensation of $120,000 payable as follows: $5,000 per month (the “Monthly
Fee”) and a signing bonus equal to $60,000, payable in common stock of the
Company upon execution of this contract, based upon the closing price of the
Company’s shares on the date this Agreement is executed. The Monthly Fee shall
be payable on the first of each month during the term of this Agreement and
shall be payable at Applewood’s address set forth above. Applewood’s annual
compensation shall be evaluated annually on the anniversary of the Effective
Date.


3.2  The Company hereby grants to Applewood warrants to purchase (i) 400,000
shares of common stock at $2.00 per share which warrants will vest upon the
completion of a Successful Pilot, as that term is defined below; (ii) warrants
to purchase 400,000 shares of common stock at $2.00 per share which warrants
will vest when the 30 day average production reaches 1,000 barrels of oil
equivalent per day (“boe/d”); (iii) warrants to purchase 400,000 shares of
common stock at $2.50 per share which warrants will vest when the average
production reaches 2,000 boe/d; and (iv) warrants to purchase 400,000 shares of
common stock at $3.00 per share which warrants will vest when the average
production reaches 3,000 boe/d. For purposes of this Agreement, the term
“Successful Pilot” means, the announcement by the Company that it is moving
forward with a development program based upon the results of the pilot program
of the Wardlaw Field. For the purposes of this agreement barrels of oil
equivalent per day (“boep/d”) shall equate daily natural gas production on the
basis of 6mcf/d equals one barrel of oil per day.


3.3  The vesting of the warrants set forth above shall be subject to the
provisions of Section 9 hereunder.
 
3.4 Upon completion of the first year of this Agreement and provided it is not
terminated in accordance with the terms hereof, the Company shall pay Applewood
a renewal bonus, payable in common stock of the Company (the “Stock Bonus”). The
number of shares comprising the Stock Bonus that Applewood shall be entitled to
receive shall be based upon the annual compensation received by Applewood during
the first year of this Agreement with the number of shares comprising the Stock
Bonus based upon the closing price of the Company’s shares of common stock on
the last day of the year to which the Stock Bonus is applicable. Applewood shall
be entitled to an additional Stock Bonus at the end of the second year of this
Agreement based upon the annual compensation received by Applewood in the second
year of this Agreement computed on the same basis as the computation of the
Stock Bonus for the first year of this Agreement.


3.5 Applewood shall be responsible for the payment of all taxes to the Internal
Revenue Service as will as any taxes payable in the United States, including
taxes payable to any state or local jurisdiction. Applewood indemnifies the
Company with respect to the payment of any and all taxes owing and due for any
cash compensation, stock compensation or stock bonus compensation.

 
 

--------------------------------------------------------------------------------

 





3.6  In the event of a transaction contemplated in Section 9 hereof which
results in the termination of this Agreement, Applewood shall receive a 12 month
severance package payable upon the effective date of the transaction and only as
to the cash portion of Applewood’s annual compensation.


4. BUSINESS EXPENSES


4.1  The Company shall reimburse Applewood and/or the COO in accordance with the
Company’s policies for all reasonable business and travel expenses actually and
properly incurred by the Company in connection with Applewood’s and/or COO’s
duties hereunder. Such reimbursement is subject to Applewood and/or the COO
keeping proper accounts and furnishing to the Company, within a reasonable time
after the expenses are incurred, all applicable statements, vouchers and other
evidence of expenses in such form as the Company may reasonably require.


5. TERM AND RENEWAL


5.1  The term of this Agreement shall commence on the Effective Date and
terminate two (2) years from the date hereof, unless renewed or extended by the
parties in writing (the “Term”).


6. TERMINATION


6.1 This Agreement and the Term shall terminate automatically two (2) years from
the date hereof, without any prior notice or any payment to Applewood or upon
the death or permanent incapacity of the COO. 


6.2 The Company may terminate Applewood’s engagement under this Agreement at any
time upon the occurrence of any of the following events. (a) the COO acting
unlawfully, dishonestly, negligently, incompetently or in bad faith; (b) the
conviction of the COO of a felony; (c) the COO becoming permanently disable or
disabled for a period exceeding 90 consecutive days or 90 days calculated on a
cumulative basis during the Term of this Agreement; or (d) the breach or default
of any term of this agreement by Applewood and/or the COO if such breach or
default has not been remedied to the reasonable satisfaction of the Company
within 30 days after written notice of the breach or default has been delivered
by the Company to Applewood.


6.3 Applewood may terminate its obligations under this Agreement upon the
default or breach of any term of this Agreement by the Company if such breach or
default has not been remedied or is not being remedied to the reasonable
satisfaction of Applewood within 30 days after written notice of the breach or
default has been delivered by Applewood to the Company.
   
6.4 In the event of the termination of Applewood’s engagement under this
Agreement as set forth in Section 6.2, Applewood will be entitled only to the
cash compensation and stock compensation earned by Applewood hereunder as of the
date of such termination.

 
 

--------------------------------------------------------------------------------

 





7. CONFIDENTIALITY


7.1  Applewood acknowledges and agrees that in the performance of its
obligations under this Agreement it and/or the COO may obtain knowledge of
Confidential Information (as defined below) relating to the business or affairs
of the Company and/or its affiliated companies (the “Affiliated Companies”).
 Applewood and the COO shall not, without the prior written consent of the
Company, either during the Term or for a period of 12 months thereafter: (a) use
or disclose any Confidential Information outside of the Company or the
Affiliated Companies; (b) except in undertaking the Services, remove or aid in
the removal from the premises of the Company or any of the Affiliated Companies
any Confidential Information or any property or material relating thereto; or
(c) use the Confidential Information for any purpose other than in performing
the Services.


7.2   Applewood shall exercise and insure that the COO exercises a reasonable
degree of care in safeguarding the aforementioned Confidential Information
against loss, theft, or other inadvertent disclosure, and further agrees to take
all reasonable steps necessary to ensure the maintenance of confidentiality.  


7.3  Upon the termination of this Agreement, or upon the Company’s earlier
request, Applewood and/or the COO shall promptly deliver to the Company all of
the Confidential Information that Applewood and/or the COO may have in its
and/or his possession or control.  


7.4 In this Agreement, “Confidential Information” shall mean any information or
knowledge including, without limitation, any document, materials, formula,
pattern, design, system, program, device, software, plan, process, know how,
research, discovery, strategy, method, idea, client list, marketing strategy or
employee compensation, or copies or adaptations thereof, that: (a) relates to
the business or affairs of the Company and/or the Affiliated Companies; (b) is
private or confidential in that it is not generally known or available to the
public; and (c) gives or would give the Company and/or the Affiliated Companies
an opportunity to obtain an advantage over competitors who do not know of or use
it.


7.5  Confidential Information shall specifically not include anything that: (a)
is in or enters lawfully into the public domain other than as a result of a
disclosure by Applewood and/or the COO; (b) becomes available to Applewood
and/or COO on a non-confidential basis from a source other than the Company, or
any of its representatives, and that source was not under any obligation of
confidentiality; or (c) Applewood is required to disclose pursuant to an order
of a court of competent jurisdiction or by the operation of law; provided that,
Applewood and/or the COO provides prompt prior written notice to the Company of
such required disclosure and of the action which is proposed to be taken in
response.  In such an event, and only after Applewood and/or COO shall have made
a reasonable effort to obtain a protective order or other reliable assurance
affording such information confidential treatment, Applewood and/or the COO
shall furnish only that portion of the Confidential Information which he is
required to disclose.

 
 

--------------------------------------------------------------------------------

 





8. NON-SOLICITATION


8.1 Applewood and COO covenant, undertake and agree with the Company that during
the Term and for a period of one year from the date of expiration or termination
of this Agreement for any reason whatsoever, they shall not, on their own behalf
or on behalf of any Person, whether directly or indirectly, in any capacity
whatsoever, offer employment to or solicit the employment of or otherwise entice
away from the employment of the Company or any of the Affiliated Companies, any
individual who is employed or engaged by the Company or any of the Affiliated
Companies at the date of expiration or termination of this Agreement or who was
employed or engaged by the Company or any of the Affiliated Companies within the
one year period immediately preceding the date of expiration or termination of
this Agreement, as applicable.


8.2   Applewood and the COO acknowledge and agree that the above restriction on
non-solicitation is reasonable and necessary for the proper protection of the
businesses, property and goodwill of the Company and the Affiliated Companies.


9. COMBINITION; CHANGE OF CONTROL; LIQUIDATION


9.1  (i) In the event of a Combination or Change of Control, as those terms are
defined below, all unvested warrants of Applewood will immediately vest and
shall have the right to receive upon exercise of their Warrants and payment of
the exercise price, subject in all cases to completion of a Successful Pilot,
the kind and amount of shares of capital stock or other securities or property
which it would have been entitled to receive upon or as a result of such
Combination or Change of Control had such Warrants been exercised immediately
prior to such event. The Company shall provide that the surviving or acquiring
Person in such Combination will assume by written instrument the obligations
hereunder and the obligations to deliver to Applewood such shares of stock,
securities or assets as, in accordance with the foregoing provisions, it may be
entitled to acquire. “Combination” means an event in which the Company
consolidates with, merges with or into, or sells all or substantially all of its
assets to another Person or a transaction pursuant to which the Company is not
the surviving entity, where “Person” means any individual, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity. “Change of Control” shall
mean the sale of all or substantially all of the assets of the Company to any
other person. In the event of a Combination where consideration to the holders
of Common Stock in exchange for their shares is payable solely in cash or (y)
the dissolution, liquidation or winding-up of the Company, Applewood shall be
entitled to receive, upon surrender of their Warrants, distributions on an equal
basis with the holders of Common Stock or other securities issuable upon
exercise of their Warrants, as if the Warrants had been exercised immediately
prior to such event, less the Exercise Price.


10. COMPLIANCE WITH LAWS


10.1 The Services undertaken by Applewood under this Agreement shall be in full
compliance with all applicable laws and consistent with a high degree of
business ethics.

 
 

--------------------------------------------------------------------------------

 





11. INDEMNIFICATION


11.1  Applewood shall indemnify and save harmless the Company for any
demonstrated losses, damages, costs or other amounts, including without
limitation reasonable legal fees, suffered or incurred by the Company arising
out of third party claims relating to the presence or activities of the
Applewood and/or the COO in performing the Services to the extent that such
losses, damages, costs or other amounts are caused by: (a) any breach of
Applewood’s obligations  herein; and (b) any negligence, willful misconduct or
fraud on the part of Applewood in performing the Services.


11.2 Subject to Applewood’s obligation to indemnify the Company under this
Section 10, and provided that Applewood has not breached this Section 10, the
Company shall indemnify and save harmless Applewood and COO for any demonstrated
losses, damages, costs or other amounts, including without limitation reasonable
legal fees, suffered or incurred by Applewood and/or the COO arising out of
third party claims relating to the presence or activities of Applewood and/or
the COO in performing the Services as would reasonably be the case for all
directors and officers of the Company.  Any directors’ and officers’ liability
insurance coverage currently in place or obtained in the future by the Company
will also be extended to Applewood and the COO without charge to Applewood
and/or the COO.


11.3  Neither the Company, Applewood or the COO shall be liable for any
consequential loss, including but not limited to, claims for loss of profit,
revenue or capital, loss of use of utilities, equipment or facilities, down-time
cost, service interruption, cost of money, injury or damage of any character
whatsoever.


12. REMEDIES


12.1  Applewood acknowledges and agrees that any breach of this Agreement by him
could cause irreparable damage to the Company and/or the Affiliated Companies
and that in the event of a breach by Applewood, the Company shall have in
addition to any and all other remedies at law or in equity, the right to an
injunction, specific performance or other equitable relief to prevent any
violation by Applewood of any of the provisions of this Agreement.  In the event
of any such dispute, Applewood agrees that the Company shall be entitled,
without showing actual damages, to a temporary or permanent injunction
restraining the conduct of Applewood pending a determination of such dispute and
that no bond or other security shall be required from the Company in connection
therewith. Applewood acknowledges and agrees that the remedies of the Company
specified in this Agreement are in addition to and not in substitution for any
other rights and remedies of the Company at law or in equity and that all such
rights and remedies are cumulative and not alternative or exclusive of any other
rights or remedies and that the Company may have recourse to any one or more of
its available rights and remedies as it shall see fit.


13. RIGHT OF SET-OFF


13.1  The Company may set-off against the Fees any amount owing to the Company
by Applewood under this Agreement.

 
 

--------------------------------------------------------------------------------

 





14. RELATIONSHIP


14.1  The Company and Applewood each acknowledge and agree that the only
relationship between Applewood and the Company created by this Agreement shall
for all purposes be that of an independent contractor.  The Company shall have
no obligation whatsoever to: (a) pay or compensate Applewood for (i) taxes of
any kind whatsoever that arise out of or with respect to any fee, remuneration
or compensation provided to Applewood under this Agreement; (ii) holding any
position with the Company; (b) providing benefits to Applewood relating to: (i)
sickness or accident, whether or not resulting from the performance by Applewood
of his obligations under this Agreement; (ii) retirement or pension benefits; or
(iii) any other benefits provided by the Company or any of the Affiliated
Companies to any of their employees.


14.2  Applewood shall fully indemnify and hold harmless the Company from and
against all assessments, claims, liabilities, costs, expenses and damages that
the Company and/or any of the Affiliated Companies may suffer or incur with
respect to any such taxes or benefits.


15. SURVIVAL OF TERMS


15.1 Sections 8 through 12, inclusive, and this Section 14, shall survive and
remain in force notwithstanding the expiration or other termination of this
Agreement for any reason whatsoever.  Any expiration or termination of this
Agreement shall be without prejudice to any rights and obligations of the
parties hereto arising or existing up to the effective date of such expiration
or termination, or any remedies of the parties with respect thereto.


16. NO ASSIGNMENT


16.1 Neither Applewood’s nor the COO’s duties and responsibilities under this
Agreement are not assignable or delegable in whole or in part. The Company may
assign this Agreement to a successor (whether direct or indirect, whether by
purchase, merger, consolidation otherwise) to all or substantially all of the
business and/or assets of the Company; provided, however, that the Company will
require any successor to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement, the
“Company” shall mean the Company as hereinbefore defined an any successor to its
business and/or assets as aforesaid which assumes and agrees to performed this
Agreement by operation of law or otherwise.


17. SUCCESSORS AND ASSIGNS


17.1 The Agreement shall inure to the benefit of and be binding upon the parties
and their respective heirs, executors, administrators, successors and permitted
assigns.


18. WAIVER


18.1 Any waiver of any breach or default under this Agreement shall only be
effective if in writing signed by the party against whom the waiver is sought to
be enforced, and no waiver shall be implied by indulgence, delay or other act,
omission or conduct. Any waiver shall only apply to the specific matter waived
and only in the specific instance in which it is waived.

 
 

--------------------------------------------------------------------------------

 





19. GOVERNING LAWS


19.1 Unless otherwise agreed to in writing by the parties, the Agreement shall
be governed by and construed in accordance with the laws of the state of Texas
and the parties hereto submit to the jurisdiction of the federal and state
courts situate in the state of Texas.


20. ARBITRATION


20.1 In the event of any dispute arising in the determination of the
compensation to be paid pursuant to Section 3 hereof or of Applewood’s
compensation as set out in this Agreement, the matter in dispute shall be
referred to the auditors of the Company for determination. If the auditors
cannot agree on a determination of the matter in dispute within 10 days
following the referral to them, the matter in dispute shall be refereed to a
single arbitrator under the Arbitration act then in effect federally, and the
arbitration shall take place in Edwards County, Texas.


21. FURTHER ASSURANCES


21.1 Each of the parties shall, on request by the other party, execute and
deliver or cause to be executed and delivered all such further documents and
instruments and do all such further acts and things as the other party may
reasonably require to evidence, carry out and give full effect to the terms,
conditions, intent and meaning of this Agreement and to ensure the completion of
the transactions contemplated hereby.


22. NOTICES


22.1  All notices required or permitted under this Agreement shall be in writing
and shall be given by delivering such notice or mailing such notice by pre-paid
registered mail to the addresses first set forth above or by facsimile
transmission to the facsimile number set forth below each parties respective
name on the signature page hereof.. Any such notice or other communication
shall, if delivered, be deemed to have been given or made and received on the
date delivered (or the next business day if the day of delivery is not a
business day), and if mailed, shall be deemed to have been given or made and
received on the fifth business day following the day on which it was so mailed
and if faxed (with confirmation received) shall be deemed to have been given or
made and received on the day on which it was so faxed (or the next business day
if the day of sending is not a business day).  The parties may give from time to
time written notice of change of address in the manner aforesaid.


23. SEVERABILITY


23.1 If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, then to the fullest extent
permitted by law: (a) all other provisions of this Agreement shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the parties as nearly as may be possible;
and (b) such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

 
 

--------------------------------------------------------------------------------

 





24. FORCE MAJEURE


24.1 In the event that either party is prevented from performing or is unable to
perform any of its obligations under this Agreement due to any act of God; fire;
casualty; flood; war; strike; lockout; failure of public utilities; injunction
or any act, exercise, assertion or requirement of governmental authority;
epidemic; destruction of production facilities; riots; insurrection; or any
other cause beyond the reasonable control of the party invoking this Section ,
if such party shall have used its reasonable efforts to avoid such occurrence,
such party shall give notice to the other party in writing promptly, and
thereupon the affected party’s performance shall be excused and the time for
performance shall be extended for the period of delay or inability to perform
due to such occurrence.


25. COUNTERPARTS AND FACSIMILE


25.1  This Agreement may be executed in one or more counterparts and delivered
by facsimile, each of which when so executed shall constitute an original and
all of which together shall constitute one and the same agreement.


26. INDEPENDENT LEGAL ADVICE


26.1  The Company has recommended to Applewood that it obtain independent legal
advice prior to signing this Agreement.   Applewood acknowledges that he has
received independent legal advice or has waived the opportunity to do so and has
elected to proceed without benefit of same.


IN WITNESS WHEREOF this Agreement has been executed as of the Effective Date.




UNITED HERITAGE CORPORATION



 

 
UNITED HERITAGE CORPORATION
                
By: ___________________________
        
(Fax No.)
               
APPLEWOOD ENERGY INC.
                      
________________________________
 
Paul D. Watson, President
 
(Fax No.) (250) 468-7650

 

 
 
 

--------------------------------------------------------------------------------

 


Agreed and Accepted








_________________________
Paul D. Watson